Title: To George Washington from Thomas Johnson, 13 August 1791
From: Johnson, Thomas
To: Washington, George



sir.
Frederick [Md.] 13 August 1791.

This morning I recieved your Letters of the 7th & 8th Instant and one from Mr Jefferson covering my Commission—I forward yours of the 7th and its Inclosures to Doctr Stuart and Mr Carroll—I am a Stranger to all that they relate to farther than that Mr Peters signed the paper for Cession of Land as Agent or

Attorney for one Mr Douglass who I suppose is the Father or Son but I never heard the least Surmise that it was not effectual to bind the Land.
I feel myself obliged by the Circumstance attending your Appointment of me to Office—it is difficult to restrain warm Expressions—suffice it that your Choice or Earnestness in my Favor shall not be disgraced by the Heart I cannot so well answer for my Head. I am my dear Sir With Truth and Affection Your obliged obedt Servant

Th. Johnson

